Name: Commission Regulation (EEC) No 1674/81 of 24 June 1981 amending Regulation (EEC) No 1641/71 as regards the quality standards for dessert apples and pears
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations
 Date Published: nan

 25. 6 . 81 Official Journal of the European Communities No L 168/ 13 COMMISSION REGULATION (EEC) No 1674/81 of 24 June 1981 amending Regulation (EEC) No 1641/71 as regards the quality standards (or dessert apples and pears HAS ADOPTED THIS REGULATION : Article 1 Under the quality standards for apples and pears given in the Annex to Regulation (EEC) No 1641 /71 in Table C 'List of varieties of large dessert apples and pears' : 2. PEARS : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetales (1), as last amended by Regulation (EEC) No 1116/81 (2), and in particular Article 2 (2) thereof, Whereas the quality standards for dessert apples and pears were fixed by Commission Regulation (EEC) No 1641 /71 (3), as last amended by Regulation (EEC) No 546/80 (4) ; whereas the tables setting out these stan ­ dards cover a number of varieties ; whereas these tables should be adapted to include varieties with characteristics corresponding to the definitions given therein ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, the varieties  Beurre Hardy (Gellerts, Butirra Hardy)  Crystalli are deleted . Article 2 This Regulation shall enter into force on 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1981 . For the Commission The President Gaston THORN (!) OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 118 , 30 . 4. 1981 , p . 1 . Q) OJ No L 172, 31 . 7 . 1971 , p . 1 . h) OJ No L 60, 5 . 3 . 1980, p . 15 .